Title: From George Washington to Clement Biddle, 10 September 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
[Philadelphia] Monday 10th Septr 1787.

I have received both your Notes of this Morning, and thank you for Notice of the Vessels sailing. The Books, I perceive, are only small treatises upon education, referred to by Doctr Rush, which I can get, & carry in my Trunk. remember the clothes baskets. I send a small box containing a Lamp—it is a present, but could not have cost 20/. If the hounds presented to me by Captn Morris are not provided for, will it not be necessary to lay something in for them? I think of nothing else at this time; therefore, if you will let me know how the acct stands between us I would wish to square it.
